Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Soulier, US Patent No. 6,393,233 teaches a printer fuser power management by selectively distributing surplus power to various components upon switching to normal operation in consideration with the total power consumption and the power supplied to individual components (Abstract, column 2, line 43 – column 3, line 12, FIG. 2, column 7, line 52 – column 8, line 34).
Hirst, US Patent No. 5,811,764 teaches a method for controlling the temperature of a heating element while controlling flicker in electrophotographic printer or copier (column 3, lines 8-21, column 4, line 39 – column 5, line 20).
Aizawa, US Patent Appl. Pub. No. 2008/0003033 teaches selecting printer from plurality of printers based on the power consumption associated with the print process such that the printer with the smallest power consumption performs the print process (paragraphs 0007-0008, FIG. 2, paragraph 0025).
Applicant’s Admitted Prior Art (AAPA) teaches different processes done during conditioning a printer prior of printing (specification, paragraph 0001).
Regarding claims 1, 9, and 13, none of the prior art and the AAPA disclose or suggest determining first power application level of the first set of device components during a first device state, and determining or selecting a second set of device .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN STOYNOV whose telephone number is (571)272-4236.  The examiner can normally be reached on 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/STEFAN STOYNOV/Primary Examiner, Art Unit 2186